In foreclosure proceedings it appears that when the complainant took an assignment of the mortgage he had or reasonably should have had notice or knowledge from records, occupancy of the lots and other circumstances, that Lots 2, 3, 6 and 7 of Block B of Orange Crest Subdivision, being a subdivision of Lots 4 and 5 of Block 4, Section 23, Township 33 S., Range 28 E., Highlands County, Florida, which were included in the mortgage, were occupied and were involved in a controversy as to their release from the mortgage. As to such lots the decree for the complainant is reversed and in other respects the decree is affirmed.
It is so ordered.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur in the opinion and judgment.